October 18, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Capital Guardian Funds Trust (the “Registrant”) Request for Withdrawal of Registration Statement Accession No. 0000894189-13-005714 (File No. 333-191723; CIK 0001589161) Ladies and Gentlemen: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended, we hereby request, on behalf of the above-referenced Registrant and its series, Capital Guardian Core Balanced Fund (the “Fund”), the consent of the U.S. Securities and Exchange Commission to withdraw the Registrant’s initial Registration Statement filed on Form N-1A, which was accepted via the EDGAR system on October 15, 2013(the “Registration Statement”). The withdrawal is requested on the basis that the Form Cover for the Registration Statement erroneously indicated the Registrant was seeking effectiveness after 75 days pursuant to Rule 485(a)(2).As a new Registrant, the Registration should not have indicated any time period for effectiveness. We submit that the withdrawal of the Registration Statement would be consistent with the public interest and protection of investors. If you have any questions or comments about this request, please contact me at (414)765-6620. Sincerely, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. For U.S. Bancorp Fund Services, LLC
